UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2144


TURNBULL GROUP, LLC, d/b/a Turnbull Automotive,

                    Plaintiff - Appellant,

             v.

CARFAX, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony J. Trenga, District Judge. (1:16-cv-00646-AJT-IDD)


Submitted: May 15, 2017                                           Decided: May 23, 2017


Before GREGORY, Chief Judge, and WILKINSON and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bryan G. Hale, GOFORTH HALE LLC, Birmingham, Alabama, for Appellant.
Christopher Landau, P.C., Gregg F. LoCascio, P.C., Christa Laser, KIRKLAND & ELLIS,
LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Turnbull Group, LLC, appeals the district court’s order dismissing its class action

complaint against Carfax, Inc., for failure to state a claim. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Turnbull Grp., LLC v. Carfax, Inc., No. 1:16-cv-00646-AJT-IDD (E.D. Va. Sept. 2,

2016). We grant Carfax’s motion to submit on the briefs and dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2